DETAILED ACTION
	Claims 1-3, 5-7, 11-13, 15, 17, 19-25 and 27 are currently pending.  Claims 1-2, 5-7, 11-13, 15, 17, 19-20 and 27 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/26/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 07/26/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 07/26/2021, it is noted that claims 1-2, 5-6, 12-13, 15 and 27 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0132388 (previously applied) in view of US 2014/0296191 (previously applied).
Regarding claim 1, the limitation of a topical composition for administration to a subject in need thereof, the composition comprising: at least one active agent selected from the group including fulvestrant, a first compound and a second compound, wherein the second compound is the elected polyethylene glycols is met by the ‘388 publication 
Regarding claim 2, the limitation of wherein the second compound comprises a penetration enhancer selected from the group including polyethylene glycols is met by the ‘388 publication teaching polyethylene glycol ([0030], claim 2).
Regarding claim 5, the limitation of wherein the total concentration of the first compound and the second compound ranges from 10 to 90 w/w% is met by the ‘388 publication teaching the complexation agent and pharmaceutically acceptable excipient is in an amount of 1 to 95 wt% [0051], wherein the solvent would be an excipient and polyethylene glycol is a complexing agent.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 11, the limitation of further comprising a pharmaceutically acceptable excipient is met by the ‘388 publication teaching the inclusion of excipients [0088] such as carriers [0089].


	The ‘388 publication does not specifically teach the selected first compound, diethyleneglycol monoethyl ether (claims 1-2).

	The ‘191 publication teaches pharmaceutical compositions with various pharmaceutical actives containing diethylene glycol monoethyl ether as a primary vehicle and/or solvent system.  The composition is non-toxic, exhibits enhanced physical stability compared to conventional formulations and are suitable for use as dermal applications and topicals.  The invention provides pharmaceutical compressions of lipophilic and hydrophilic active containing diethylene glycol monoethyl ether for dermal use [0089], wherein the diethylene glycol monoethyl ether may be used as the primary solvent and will also function as a permeation enhancer agent [0091].  Fulvestrant is taught to form a composition using diethylene glycol monoethyl ether to form a non-hazy as well as less viscous solution ([0323], claim 7).  
It would have been obvious to one of ordinary skill in the art to substitute a first solvent such as dimethyl-sulfoxide as taught by the ‘388 publication with a second solvent such as diethylene glycol monoethyl ether as taught by the ‘191 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the effective filing date of the claimed invention would have found it obvious to use diethylene glycol monoethyl ether for the solvent taught in the ‘388 publication because the ‘191 publication and the ‘388 publication are taught to be used for compositions containing fulvestrant to be applied topically, thus making it obvious to use the specific solvent diethylene glycol monoethyl ether as a solvent for fulvestrant in the composition taught by the ‘388 publication.
Claims 6-7, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0132388 in view of US 2014/0296191 as applied to claims 1-2, 5 and 11-12 above, and further in view of US 5,540,931 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5 and 11-12 are taught by the combination of the ‘388 publication and the ‘191 publication.  
Regarding claim 13, the limitation of wherein the topical composition comprises 0.01 to 20 % (w/w) of the at least one active agent is met by the ‘338 publication teaching 10-40% by weight of Fulvestrant (claim 28).

Regarding claim 17, the limitation of further comprising ingredients including surfactant is taught by the ‘388 publication teaching surfactants [0088].
Regarding claim 19, the limitation of wherein the topical composition is stable at ambient temperature for at least 18 months is met by the ‘388 publication teaching the complex is stable for at least one month (claim 1), thus overlapping with the instant claim range.  The ‘388 publication teaches the complex is stable containing a claim active agent, Fulvestrant, thus providing for a reasonable expectation of success for stability in the claimed time frame absent evidence to the contrary as the complex is taught as stable.

The combination of references does not teach wherein the total concentration of the first compound ranges from 10% to 90% w/w of the final composition and the total concentration of the second compound ranges from 5 to 80% w/w of the topical composition (claim 6 and 13).
The combination of references does not specifically teach wherein the ratio of the first compound to the second compound ranges from 1:9 to 9:1 (claim 7).
The ‘931 patent teaches compositions for topical applications (abstract).  The composition is taught to be a topical cream containing an oil and an active agent (column 6, lines 25-35).  Carriers for transdermal delivery through the skin is taught to 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polyol such as PEG to diethylene glycol monoethyl ether ratio of 2:1 and optimize to obtain the desired results as the ‘388 publication teaches excipients to include solvents present at 1-95% wherein PEG is taught as included in the composition and the ‘191 publication teaches diethylene glycol monoethyl ether to be a solvent, wherein the composition is applied topically.  Thus it would be obvious to one of ordinary skill in the art to use known ratios of co-solvents including a polyol and diethylene glycol monoethyl ether to be used for topical application and to optimize the concentration and ratio as the ‘931 patent teaches a range of single or multiple co-solvents to be used to topically deliver an active agent to the skin.

Claims 1-2, 5-7, 11-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484 (previously applied) in view of US 2014/0296191 (previously applied) and US 2009/0227549 (previously applied) as evidenced by ChemicalBook (Chemical Book, Diethylene Glcyol Monoethyl Ether, accessed 03/22/2021, pgs. 1-5, previously applied).

Regarding the limitation of wherein the total concentration of the first compounds and the second compound ranges from 10-90 wt% is met by the ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107])).  Thus the combination of the two components would have an overlapping range with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 6 and 13, the limitation of wherein the total concentration of the first compound ranges from 10 to 90 wt% and the total concentration of the second compound ranges from 5 to 80 wt% is met by the ‘484 publication teaching hydrophilic 
Regarding claim 7, the limitation of wherein the ratio of the first compound to the second compound ranges from 1:9 to 9:1 is met by the ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107]).  Thus the combination of the two components would have an overlapping range with the instant claims such a 1:1 ratio of the two components allowed for by the concentration ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, the limitation of further comprising a pharmaceutically acceptable excipient is met by the ‘484 publication teaching the use of excipients and additionally exemplifying the use of mineral oil, the elected excipient (Table 1, [0094]).
Regarding claim 17, the limitation of further comprising a thickening agent, penetration enhance, an emollient, a surfactant, an antioxidant, an antimicrobial, a skin care active, a controlled-release agent or combinations thereof is met by the ‘484 
Regarding claim 19, the limitation of wherein the topical composition is stable at ambient temperature for at least 18 months is met by the ‘484 publication teaching the formation is a stable product with a long shelf life and is stable at room temperature [0119] wherein the emulsion is taught to remain for 6 or more months [0043] and wherein the provided package has a useful life of about 60 days to at least about 730 days [0122].
Regarding claim 20, the limitation of wherein the topical composition comprising the at least one active agent is formulated at a unit does of that includes 200 mg is met by the ‘484 publication teaching 200 mg treatment spread onto skin [0150].

The ‘484 publication does not specifically teach the active agent being the elected fulvestrant (claim 1).
The ‘484 publication does not specifically teach the topical composition comprises 0.01 to 20 w/w of the at least one active agent or salt or solvate thereof (claim 12-13).
	The ‘191 publication teaches pharmaceutical compositions of various pharmaceutical actives containing diethylene glycol monoethyl ether as a primary vehicle or as a solvent system for the preparation of a pharmaceutical composition.  The compositions can be used for dermal applications and topical (abstract).  Fulvestrant is taught as a steroid and hormone for the treatment of metastatic breast cancer ([0318], [0319]).  Diethylene glycol is taught to be employed in an amount of 25% to 30% by 
	The ‘549 publication teaches fulvestrant formulations (title) which formulations contain polyethylene glycol as a solvent [0003] wherein formulations can be applied topically [0023].
 	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches the topical formulation may comprise any active ingredient and include steroids and the ‘191 publication teaches fulvestrant is a steroid.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘484 publication teaches the composition to use any active agent and to be applied topically and the ‘549 publication teaches topical application of fulvestrant.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches topical application to contain polyethylene glycol and diethylene glycol monoethyl ether and the ‘191 publication teaches the solubility of fulvestrant in 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the drug concentrations taught by the ‘191 publication and optimize as the ‘191 publication teaches known amounts of active agents to be applied topically and the concentration of active agent is an optimizable parameter.

Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 5-7, 11-13, 17 and 19-20 above, and further in view of US 5,540,931 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  
The combination of references does not teach the ratio of 1:9 to 9:1 of first to second compound.
The ‘931 patent teaches compositions for topical applications (abstract).  The composition is taught to be a topical cream containing an oil and an active agent (column 6, lines 25-35).  Carriers for transdermal delivery through the skin is taught to have a vehicle system (column 12, lines 5-20) such as 1,2-propane diol, diethylene glycol monoethyl ether and glyceryl caprylate/caprate polyethylene glycol complex (6:3:1) (column 16, lines 15-25).  The solvent system can contain 20-100% single 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polyol such as PEG to diethylene glycol monoethyl ether ratio of 2:1 and optimize to obtain the desired results as the ‘484 publication teaches from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether and the ‘191 publication teaches diethylene glycol monoethyl ether to be a solvent, wherein the composition is applied topically.  Thus it would be obvious to one of ordinary skill in the art to use known ratios of co-solvents including a polyol and diethylene glycol monoethyl ether known to be used for topical application and to optimize the concentration and ratio as the ‘931 patent teaches a range of single or multiple co-solvents to be used to topically deliver an active agent to the skin.

 Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 5-7, 11-13, 17 and 19-20 above, and further in view of Ikeda (Ikeda, Hirokuni, et al, Cancer Sci (November 2011) Vol. 102, No. 11, pgs., 2038-2042, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  

Ikeda teaches combination treatment of fulvestrant and various agents including docetaxel has a synergistic effect in estrogen receptor-positive breast cancer (title).  The combination effects of taxaens and fulvestrant suggests the treatment may be useful for ER positive breast cancer.  Combination treatments with fulvestrant and all five chemotherapeutic agents showed synergistic effects.  The combination of fulvestrant and docetaxel has a synergistic effect on tumor growth (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use docetaxel in the composition taught by the combination of references as Ikeda teaches the combination of fulvestrant and docetaxel has synergistic effect, thus providing an expectation of success and motivation to use in the composition.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 5-7, 11-13, 17 and 19-20 above, and further in view of US 2014/0255521 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  
Regarding the limitation of a treatment or prevention of hormone-dependent breast disorder or hormone dependent reproductive tract disorder, in a subject in need thereof comprising a composition comprising at least one active agent selected from the 
The combination of references does not specifically teach a kit with a sealed container for housing the composition and instructions for use of the composition (claim 27).
The ‘521 publication teaches a kit comprising a topical composition, a container-applicator device suitable for storage and application of the composition to a body surface and instructions for administering the topical composition to a subject in need thereof [0078].
It would have been prima facie obvious to one of ordinary skill in the art to place the composition taught by the ‘484 publication and the ‘191 publication in a kit as the ‘484 publication teaches a topical composition for administration of an active agent and the ‘521 publication teaches it was known to supply topical compositions including an active in a kit, wherein the container is taught to have the benefit of being used for administration of the active agent and instructions are taught to inform the user of the proper administration, thus making it obvious for one of ordinary skill to supply an active topical composition in a kit with a container and instructions.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-2, 5-7, 11-13, 15, 17, 19-20 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 11-12, 14-16, 18, 24-25, 28, 32, 34-36, 41 and 50 of copending Application No. 16/646,120 in view of 2015/0141391. The instant application and the ‘120 application are directed to a topical composition for administration to a subject in need thereof the composition comprising at least one active agent at over lapping amounts, at least one first compound selected from diethylene glycol monoethyl ether and at least one second compound selected from a group including polyethylene glycol, wherein the concentrations and the ratio of the solvents overlaps.  The instant application and the ‘120 application differ in that the instant application requires an active agent selected form a group including fulvestrant.  The ‘391 publication teaches active agents that are anti-estrogens include fulvestrant and endoxifen [0115].  It would have been obvious to one of ordinary skill in the art to substitute a first active agent, endoxifen as taught by the ‘120 application with a second active agent, fulvestrant, as taught by the ‘391 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.   It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute fulvestrant with endoxifen as the ‘391 publication teaches both are anti-estrogen compounds, making it obvious to substitute one for the other.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
Objections:
Applicant argues the informalities in claims 1 and 17 have been amended and thus should be withdrawn.
	In response, the objections previously applied have been withdrawn.
	112 (b):
	Applicant argues claims 5-6, 12-13, 15, 18 and 27 have been amended and claim 18 has been canceled, thus obviating the previously applied rejections.
	In response, the 112(b) rejections previously applied have been withdrawn in response to Applicant’s amendments and cancelation of claim 18.
103 Rejections:
	The ‘388 publication (Angi) in view of the ‘191 publication (Patel):
	Applicant argues the ‘388 publication describes a composition including complexes of fulvestrant with a complexation agent chosen from polyvinylcaprolactam-polyvinyl acetate-polyethene glycol graft copolymer, poloxamers, polvinypyrrolidone; copolymers of vinyl pyrrolidone and vinyl acetate.  The complex must have specific named properties.  A person of ordinary skill would understand that the ‘388 publication fulvestrant formulation is specifically tailored to contain the previously named polymers, there is no reason to omit the polymers in an attempt to arrive at Applicant’s claimed composition.
	In response, the ‘388 publication teaches complexing agent to complex the drug is selected from a group which includes polyethylene glycol ([0030], claim 2).  Thus the ‘388 publication specifically names polyethylene glycol as a complexing agent.  The ‘388 publication teaching other suitable complexing agents named by Applicant do not negate the teaching wherein the complexing agent may be polyethylene glycol.
	Applicant argues the ‘191 publication does not cure the deficiencies of the ‘388 publication.  The ‘191 publication does not describe omitting polyvinylcaprolactam-polyvinyl acetate-polyethylene glycol graft copolymer; poloxamer, polyvinyl pyrrolidone, copolymers of vinyl pyrrolidone and vinyl acetate form fulvestrant compositions.
	In response, Applicant’s arguments regarding the complexing agent and PEG are addressed above.
	Applicant argues the ‘191 publication describes that excipients, like PEG and polysorbate 80 are toxic [0519].  A person reading the ‘191 publication would have no 
In response, as discussed above the ‘388 publication teaches the use of PEG in the fulvestrant composition.  The ‘191 publication teaches fulvestrant to form a composition using diethylene glycol monoethyl ether to form a non-hazy as well as less viscous solution ([0323], claim 7), wherein the composition is to be applied topically [0089] and may be a solvent and permeation enhancer agent [0091].  It would have been obvious to one of ordinary skill in the art to substitute a first solvent such as dimethyl-sulfoxide as taught by the ‘388 publication with a second solvent such as diethylene glycol monoethyl ether as taught by the ‘191 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 The ‘191 publication and the ‘388 publication are taught to be used for composition containing fulvestrant to be applied topically, thus making it obvious to use the specific solvent diethylene glycol monoethyl ether as a solvent for fulvestrant in the composition taught by the ‘388 publication.  Thus the ‘388 publication teaches the use of polyethylene glycol in the topical formulation and the ‘191 publication teaches diethylene glycol monoethyl ether to be used topically for the same active agent.
The ‘388 publication (Angi) in view of the ‘191 publication (Patel) in further view of the ‘931 patent (Hewitt):
Applicant argues the ‘931 patent does not cure the deficiencies of the ‘388 publication and the ‘191 publication.

103 over the ‘484 publication (Doxey) in view of the ‘191 publication (Patel) and the ‘549 publication (Palepu):
Applicant argues the ‘484 publication teaches self-emulsifying composition, which unlike Applicant’s fulvestrant composition, is a topical composition that aids wound healing.  This is vastly different from anticancer therapeutic compositions.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anticancer therapeutic composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed to a topical composition comprising the claimed active agents and first and second components.  The instant claims are not limited to anticancer composition, and further this would be intended use.  Thus the teachings of the ‘484 publication read on the instant claims.
Applicant argues none of the ‘191 publication, the ‘549 publication or Ikeda cure the ‘484 publication deficiencies.
In response, Applicant’s arguments regarding the ‘484 publication are addressed above when first presented.
Applicant argues the ‘549 publication describes fulvestrant formation suitable for intramuscular injection that includes polyethylene glycol, however as the ‘191 publication describes PEG is toxic.  The ‘931 publication describes formulation of 
In response, the ‘484 publication teaches topical compositions including polyethylene glycol and diethylene glycol monoethyl ether (abstract, [0066]-[0067], [0106-[0107]).  The active agent is taught to be any suitable active pharmaceutical ingredient including treatment of cancer [00132], [0074]) and includes steroids [0079].  The ‘191 publication teaches pharmaceutical compositions of various pharmaceutical actives containing diethylene glycol monoethyl ether as a primary vehicle or as a solvent system for the preparation of a pharmaceutical composition.  The compositions can be used for dermal applications and topical (abstract).  Fulvestrant is taught as a steroid and hormone for the treatment of metastatic breast cancer ([0318], [0319]). The ‘549 publication teaches fulvestrant formulations (title) which formulations contain polyethylene glycol as a solvent [0003] wherein formulations can be applied topically [0023]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches the topical formulation may comprise any active ingredient and include steroids and the ‘191 publication teaches fulvestrant is a steroid.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘484 publication teaches the composition to use any active agent and to be applied topically 
	Applicant argues a person or skill in the art would have no reason to combine the ‘484 publication, the ‘191 publication, the ‘549 publication and the ‘521 publication.
In response, Applicants arguments regarding the ‘484 publication, the ‘191 publication, the ‘549 publication are addressed above.  The ‘521 publication teaches it is known to provide instructions and kits for topical compositions.  Thus the ‘521 publication would apply to the topical compositions taught by the ‘484 publication.
Double Patenting:
Applicant argues the double patenting rejections be held in abeyance at this time.
In response, Applicant has presented to no substantive arguments, and thus the rejections are maintained for reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613